                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                         TYLER DIVISION

DEREK BRIGGS                                      §
v.                                                §       CIVIL ACTION NO. 6:18cv158
LAURA DAVIS, ET AL.                               §


                                     ORDER OF DISMISSAL


       The above-styled and numbered civil action was heretofore referred to United States

Magistrate Judge K. Nicole Mitchell. The Report and Recommendation of the Magistrate Judge,

which contains proposed findings of fact and recommendations for the disposition of such action,

has been presented for consideration, and no objections thereto having been timely filed, the Court

is of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts
same as the findings and conclusions of the court. It is accordingly

       ORDERED that the Defendant Sgt. Dotson’s motion for summary judgment (docket no. 30)

is GRANTED and the above-styled civil action is DISMISSED WITH PREJUDICE. The

Plaintiff’s state law negligence claims are DISMISSED WITHOUT PREJUDICE to their refiling

in state court, with the statute of limitations tolled for the period of time this case was pending and

for 30 days thereafter. All motions not previously ruled on are DENIED.

       SIGNED this the 4 day of September, 2019.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                  1
